Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 are rejected under 35 U.S.C. 102a1 as being anticipated by CN109360156B (this is the Google machine translation of the reference that is in the IDS, referred to as “ref1” herein).
Regarding claim 1, ref1 discloses a computing apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see abstract, the method is done on a computer): 
obtain a plurality of sub area images by segmenting an input image into a plurality of sub areas (page 8/13, paragraph starting with The second step and the paragraph starting with And dividing), 
extract a feature from each of the plurality of sub area images, generate a plurality of source images respectively corresponding to the plurality of sub areas using an image generation neural network, the image generation neural network using, as a condition, the feature extracted from each of the plurality of sub area images (page 8/13, paragraph starting with “Previous methods of rain removal”), and 
generate a mosaic image by combining the plurality of source images respectively corresponding to the plurality of sub areas (see the abstract and page 8, paragraph starting with “In this embodiment, the generator is used”).
Regarding claim 2, see page 8/13, paragraph starting with “Previous methods of rain removal….” 
Regarding claim 3, see page 8/13, paragraph beginning with “the goal of the generator….”
Regarding claim 4, see page 9/13, paragraph beginning with the countermeasure error function for CGAN….
Regarding claim 5, ref1 discloses a computing apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to (see the abstract, the method must be performed on a computer): 
segment an empty image into a plurality of sub areas, generate a plurality of source images respectively corresponding to the plurality of sub areas using an image generation neural network, and generate a mosaic image by combining the plurality of source images respectively corresponding to the plurality of sub areas (see the rejection of claim 1 and page 8/13, paragraph starting with “Previous methods of rain removal….”)  
wherein to generate the plurality of source images the processor is configured to execute the one or more instructions stored in the memory to: obtain an esthetics score of a previously generated source image by evaluating esthetics of the previously generated source image, and generate the plurality of source images respectively corresponding to the plurality of sub areas using the image generation neural network, the image generation neural network using, as a condition, the esthetics score of the previously generated source image (see page 9/13, “the counter measure error function for CGAN…” until the paragraph beginning with “for smoothing…”)
Regarding claim 6, see page 9/13 paragraph starting with the counter measure error function for CGAN…uses a pretrained database.  
Regarding claim 7, see the rejection of claim 1.  
Regarding claim 8, see the rejection of claim 2.
Regarding claim 9, see the rejection of claim 5.
Regarding claims 10-13, see the rejection of claims 1-4.
Regarding claims 14-15, see the rejection of claims 5-6.  
Regarding claims 16-17, see the rejection of claims 1-2.
Regarding claim 18, see the rejection of claim 5.
Regarding clam 19, see the rejection of claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622. The examiner can normally be reached 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666